                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


SHERRI SMITH                                                         CIVIL ACTION

VERSUS                                                               NO. 19-4962

JCC FULTON DEVELOPMENT, LLC                                         SECTION: M (2)
d/b/a HARRAH’S HOTEL, et al.


                                     ORDER & REASONS

        Before the Court is defendants’ motion to reconsider this Court’s May 20, 2019 Order &

Reasons remanding this matter to the Civil District Court for Orleans Parish, State of Louisiana.1

Pursuant to 28 U.S.C. § 1447(d),

        An order remanding a case to the State court from which it was removed is not
        reviewable on appeal or otherwise, except that an order remanding a case to the
        State court from which it was removed pursuant to section 1442 [federal officer
        removal] or 1443 [civil rights cases] of this title shall be reviewable by appeal or
        otherwise.

Section 1447(d) “has been universally construed to preclude not only appellate review but also

reconsideration by the district court.” Bender v. Mazda Motor Corp., 657 F.3d 1200, 1203 (11th

Cir. 2011) (quoting Seedman v. U.S. Dist. Court for the Cent. Dist. of Cal., 837 F.2d 413, 414

(9th Cir. 1988)); see also New Orleans Public Serv., Inc. v. Majoue, 802 F.2d 166, 167 (5th Cir.

1986) (holding that a district court is divested of jurisdiction to vacate or reconsider a remand

order pursuant to § 1447(d)). This matter was not removed pursuant to either § 1442 or § 1443.2

Therefore, this Court lacks jurisdiction over defendants’ motion to reconsider.

        Accordingly, for the foregoing reasons,

        IT IS ORDERED that defendants’ motion to reconsider (R. Doc. 8) is DISMISSED for

lack of jurisdiction.



        1
            R. Doc. 8.
        2
            R. Doc. 1.
New Orleans, Louisiana, this 3rd day of June, 2019.




                                            ________________________________
                                            BARRY W. ASHE
                                            UNITED STATES DISTRICT JUDGE




                                        2
